                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                       No. 4:20-CR-10-FL



 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
    v.                                           )                     ORDER
                                                 )
                                                 )
 RAEKWON LADEREK BRIGGS,                         )
                                                 )
                  Defendant.                     )


         This matter came before the court for hearing this date on defense counsel’s motion to

withdraw. Defendant, of his own initiative, made motion this date to dismiss the case. Both

motions were denied for reasons noted on the record. Of its own initiative, the court considered

competency issues regarding this defendant.

         Under 18 U.S.C. § 4241, the court shall order a competency hearing on its own motion, “if

there is reasonable cause to believe that the defendant may presently be suffering from a mental

disease or defect rendering him mentally incompetent to the extent that he is unable to understand

the nature and consequences of the proceedings against him or to assist properly in his defense.”

Prior to the date set for hearing, “the court may order that a psychiatric or psychological

examination of the defendant be conducted, and that a psychiatric or psychological report be filed

with the court, pursuant to the provision of [18 U.S.C. § 4247(b) and (c)]. Id. § 4241(b). At

hearing, defendant must be represented by counsel. Id. § 4247(d).

         A psychiatric or psychological examination conducted prior to a competency hearing must

be conducted by a licensed or certified psychiatrist or psychologist. Id. § 4247(b). A copy of any




            Case 4:20-cr-00010-FL Document 27 Filed 07/02/20 Page 1 of 3
report prepared must be provided to the court, counsel for defendant, and counsel for the

government and include the information listed in 18 U.S.C. § 4247(c)(1)–(4). Id. § 4247(c).

       If at hearing the court finds by a preponderance of the evidence that defendant presently is

“suffering from a mental disease or defect rendering him mentally incompetent . . . the court shall

commit the defendant to the custody of the Attorney General.” Id. § 4241(d). The Attorney

General shall then hospitalize defendant in an appropriate facility for a reasonable time not to

exceed four months or, if the court finds there is a substantial probability that defendant will attain

capacity to proceed within an additional period of time, the Attorney General may hospitalize

defendant for the duration of that additional period. Id.

       When the director of the facility where defendant is hospitalized determines that defendant

has recovered such that he is able to understand the nature and consequences of the proceedings

against him and to assist properly in his defendant, the director must file a certificate to that effect

with the clerk. Id. § 4241(e). Upon receipt of that certificate, the court must hold another

competency hearing, where defendant must be represented by counsel. Id. If the court finds at

that hearing that defendant is competent to proceed, the court may set a date for trial. Id.

       Based on defendant’s filing at docket entry 20, and the court’s own view of defendant’s

behavior at hearing, the court finds reasonable cause to believe that the defendant may presently

be suffering from a mental disease or defect rendering him mentally incompetent to the extent that

he is unable to understand the nature and consequences of the proceedings against him or to assist

properly in his defense.

       Accordingly, it is hereby ORDERED:

       1.       That the defendant be examined by at least one qualified psychiatrist or

psychologist under the provisions of 18 U.S.C. § 4241 to determine the mental competency of the



                                                   2

            Case 4:20-cr-00010-FL Document 27 Filed 07/02/20 Page 2 of 3
defendant to proceed with sentencing. The examining psychiatrist or psychologist shall prepare a

written report containing the information designated in 18 U.S.C. § 4247(c).

       2.      That the examination occur at Federal Correctional Complex, Butner.               The

examining psychiatrist or psychologist is DIRECTED to complete the report in a timely fashion.

       3.      That the psychiatric or psychological reports shall be filed with the court, with

copies provided to counsel for the defendant and the attorney for the Government. Said reports

shall comply with 18 U.S.C. § 4247.

       4.      That a certified copy of this order shall be delivered to the examining psychiatrist

or psychologist.

       5.      That the defendant’s psychiatric or psychological expert, if any, be allowed

reasonable access to examine the defendant while he is likewise examined according to this order.

       6.      That the ends of justice served by this order outweigh the interests of the public and

the defendant in a speedy trial. The period of delay resulting from this order is therefore to be

excluded from the calculation of speedy trial time pursuant to 18 U.S.C. § 3161(h)(8)(A).

       The Clerk of Court is DIRECTED, upon completion of the psychiatric examination and

the filing of the reports, to schedule a hearing in this matter at which time the court will determine

the mental competency of the defendant. 18 U.S.C. § 4241.

       SO ORDERED, this the 2nd day of July, 2020.




                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  3

            Case 4:20-cr-00010-FL Document 27 Filed 07/02/20 Page 3 of 3
